DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

IDS Statements
3.		The 2 information disclosure statements filed on 11/04/2020 and 02/10/2022 complies 	with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
4.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, an “apparatus” or a “system” (Claims 1-8), a “method” or a “process” (Claims 9-16) and a “non-transitory computer-readable media” or an “article of manufacture” (Claims 17-20).
Step 2A Prong One: Independent Claims 1, 9 and 17 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
	“” (see Independent Claim 1);
	“” (see Independent Claim 1);
	“collect collaboration data associated with collaboration activity between a plurality of user accounts ” (see Independent Claims 1, 9 and 17);
	“identify collaboration ties of the plurality of user accounts  based on the collected collaboration data, wherein each collaboration tie is associated with a source user account and a target user account and, for each pair of user accounts between which collaboration ties are identified, a first collaboration tie from a first user account of the pair as the source user account to a second user account of the pair as the target user account is identified and a second collaboration tie from the second user account as the source user account to the first user account as the target user account is identified” (see Independent Claims 1, 9 and 17);	
	“determine, for each identified collaboration tie, a tie strength score based on the collected collaboration data” (see Independent Claims 1, 9 and 17);
	“determine, for each identified collaboration tie, a tie diversity score based on the collected collaboration data” (see Independent Claims 1, 9 and 17);
	“classify each identified collaboration tie in a diverse tie classification or a nondiverse tie classification based on the determine tie diversity score and a defined tie diversity threshold” (see Independent Claim 1);
	“generate a recommended action based on analysis of the classified collaboration ties, wherein the recommended action is directed toward at least one of increasing diversity of collaboration or strengthening collaboration of at least one user account of the plurality of user accounts ” (see Independent Claims 1, 9 and 17);
	“provide the generate recommended action , whereby   enables collaboration strength or collaboration diversity of the user network to be improved” (see Independent Claims 1, 9 and 17).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “at least one processor”, “at least one memory”, “user network” and a “collaboration interface”, etc…), nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and additionally and/or alternatively “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (which includes social activities and/or teaching(s) and/or following rules or instruction(s)).
		Moreover, the mere recitation of computer components such as (e.g., “at least one processor” and “at least one memory”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-8, 10-16 and 18-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 17. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
	“at least one processor” (see Independent Claim 1);
	“at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to” (see Independent Claim 1);
	“collect collaboration data associated with collaboration activity between a plurality of user accounts in the user network” (see Independent Claims 1, 9 and 17);
	“identify collaboration ties of the plurality of user accounts in the user network based on the collected collaboration data, wherein each collaboration tie is associated with a source user account and a target user account and, for each pair of user accounts between which collaboration ties are identified, a first collaboration tie from a first user account of the pair as the source user account to a second user account of the pair as the target user account is identified and a second collaboration tie from the second user account as the source user account to the first user account as the target user account is identified” (see Independent Claims 1, 9 and 17);	
	“determine, for each identified collaboration tie, a tie strength score based on the collected collaboration data” (see Independent Claims 1, 9 and 17);
	“determine, for each identified collaboration tie, a tie diversity score based on the collected collaboration data” (see Independent Claims 1, 9 and 17);
	“classify each identified collaboration tie in a diverse tie classification or a nondiverse tie classification based on the determine tie diversity score and a defined tie diversity threshold” (see Independent Claim 1);
	“generate a recommended action based on analysis of the classified collaboration ties, wherein the recommended action is directed toward at least one of increasing diversity of collaboration or strengthening collaboration of at least one user account of the plurality of user accounts of the user network” (see Independent Claims 1, 9 and 17);
	“provide the generate recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved” (see Independent Claims 1, 9 and 17).
Independent Claims 1, 9 and 17 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “at least one processor”, “at least one memory”, “user network” and a “collaboration interface”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing collaboration between user accounts in a user network based on collaboration strength and collaboration diversity in a business enterprise environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 9 and 17 constitute (1) mere data gathering such as (e.g., “collect collaboration data associated with collaboration activity between a plurality of user accounts in the user network” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “provide the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-16 and 18-20 recite additional elements such as (e.g., “at least one processor”, “at least one memory”, “user network” and a “collaboration interface”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing collaboration between user accounts in a user network based on collaboration strength and collaboration diversity in a business enterprise environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Dependent Claims 6 and 14 constitute (1) mere data outputting such as (e.g., “wherein providing the generated recommended action via the collaboration interface includes providing the generated collaboration characteristics via the collaboration interface in combination with the generated recommended action” (see Dependent Claims 6 and 14)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 9 and 17), that these limitations do not technically recite how as stipulated in Applicant’s Specification ¶ [0033]: “Other aspects of collaboration data may be used to apply weights to or otherwise evaluate collaboration instances, such as natural language processing (NLP) (emphasis added) being applied to text data associated with collaboration (e.g., email text, chat text, video chat or phone call transcription text).” For instance, NLP models (e.g., Bidirectional Encoder Representations from Transformers (BERT) models, Embeddings from Language Models (ELMo) models) may be applied to text data associated with collaboration instances to determine or identify contextual details of the collaboration instances and to use those contextual details to apply weights based on those contextual details (e.g., by evaluating each collaboration instance's importance or value regarding the strength and/or diversity of the associated collaboration tie(s)).
Secondly, there are no technical details in Independent Claims 1, 9 and 17 that shows from Applicant’s Specification ¶ [0052] wherein: “The collaboration analysis engine 136 automatically (emphasis on “automatically”) pushes a reconnection recommendation to the users via their user accounts associated with the tie (e.g., automated emails or messages may be sent to each user prompting them to reconnect). Alternatively, or additionally, the collaboration analysis engine 136 may automatically (emphasis on “automatically”) invite the users associated with a tie to a meeting to simplify the reconnection of those users (e.g., the engine 136 may automatically generate a meeting based on the users' calendars and invite both users of the tie to the generated meeting).”
Thirdly, there are no technical details in Independent Claims 1, 9 and 17 that shows from Applicant’s Specification ¶ [0056] wherein: “In some examples, the collaboration visualization 144 is automatically presented, displayed, or provided to one or more users 110 of the user network 108 based on the tie strength score 124 and/or tie diversity score 126 falling above or below a defined threshold and/or falling within a defined range. The visualization 144 may include text that presents and/or describes the collaboration data and the analysis thereof, as described herein. Further the visualization 144 may include charts, tables, graphics, or other visual components for presenting aspects of the collaboration data and analysis (e.g., bar charts or pie charts for presenting comparisons of groups of users or statistics).”
Therefore, there are no technical details recited Independent Claims 1, 9 and 17; for example, that ties in (1) “natural language processing” from Applicant’s Specification ¶ [0033], (2) “collaboration analysis engine” from Applicant’s Specification ¶ [0052] emphasis on “automatically pushes a reconnection recommendation to the users…”, (3) “collaboration visualization” from Applicant’s Specification ¶ [0056] emphasis on “automatically presented, displayed, or provided to one or more users 110 of the user network 108 based on the tie strength score 124 and/or tie diversity score 126 falling above or below a defined threshold and/or falling within a defined range….” Please include the additional elements such as collaboration analysis platform, collaboration analysis engine and collaboration visualization coupled with the NLP and “automatic” aspects into the Independent Claims 1, 9 and 17.
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as [(1) “a processor” as shown in Applicant’s Specification ¶ [0088] denoting “Examples of the disclosure are capable of implementation with numerous other general purpose or special purpose computing system environments, configurations, or devices.” and Applicant’s Specification ¶ [0089] denoting: “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, mobile or portable computing devices (e.g., smartphones), personal computers, server computers, hand-held (e.g., tablet) or laptop devices, multiprocessor systems, gaming consoles or controllers, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices in wearable or accessory form factors (e.g., watches, glasses, headsets, or earphones), network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.”, (2) “memory” as shown in Applicant’s Specification ¶ [0084], (3) a “collaboration interface” as shown in Applicant’s Specification ¶ [0056]  and (4) a “user network” in Applicant’s Specification ¶ [0020]] in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing collaboration between user accounts in a user network based on collaboration strength and collaboration diversity in a business enterprise environment (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 17 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “at least one processor”, “at least one memory”, “user network” and a “collaboration interface”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing collaboration between user accounts in a user network based on collaboration strength and collaboration diversity in a business enterprise environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 9 and 17 constitute (1) mere data gathering such as (e.g., “collect collaboration data associated with collaboration activity between a plurality of user accounts in the user network” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “provide the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-16 and 18-20 recite additional elements such as (e.g., “at least one processor”, “at least one memory”, “user network” and a “collaboration interface”, etc…), which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing collaboration between user accounts in a user network based on collaboration strength and collaboration diversity in a business enterprise environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Dependent Claims 6 and 14 constitute (1) mere data outputting such as (e.g., “wherein providing the generated recommended action via the collaboration interface includes providing the generated collaboration characteristics via the collaboration interface in combination with the generated recommended action” (see Dependent Claims 6 and 14)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
-> See for Example -> “Determining an Estimated Outcome” -> (e.g., “determine, for each identified collaboration tie, a tie strength score based on the collected collaboration data” (see Independent Claims 1, 9 and 17) & “determine, for each identified collaboration tie, a tie diversity score based on the collected collaboration data” (see Independent Claims 1, 9 and 17)).
-> Receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
-> See for Example -> “Receiving data over a network” -> (e.g., “collect collaboration data associated with collaboration activity between a plurality of user accounts in the user network” (see Independent Claims 1, 9 and 17)).
-> See for Example -> “Transmitting data over a network” -> (e.g., “provide the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved” (see Independent Claims 1, 9 and 17)) & “wherein providing the generated recommended action via the collaboration interface includes providing the generated collaboration characteristics via the collaboration interface in combination with the generated recommended action” (see Dependent Claims 6 and 14)).
	-> Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	-> Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
-> Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
	-> Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.		Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2018/0181626 A1) to Lyons, in view of US Patent Application (US 2020/0036783 A1) to Bourassa, and in further view of US Patent Application (US 2017/0236081 A1) to Grady Smith. 
		Regarding Independent Claim 1, Lyons system for generation of	recommended actions
 	based on strength and diversity of collaboration in a user network teaches the following:
	- at least one processor (see at least Lyons: Fig. 8 & ¶ [0106]. Lyons teaches in Fig. 8, the 	computing device, mobile computing device, or server includes a CPU 800.)
	- at least one memory comprising computer program code (see at least Lyons: Fig. 8 & ¶ [0106]. 	Lyons teaches that these processes and instructions may also be stored on a storage medium 	disk 804 such as a hard 	drive (HDD) or portable storage medium or may be stored remotely. In 	some examples, the memory 802 and/or storage medium disk 804 may store the compressed data 	set 106, the messages 114, and/or the attachments 116 of FIG. 1A.), the at least one memory and 	the computer program code configured to, with the at least one processor, cause the at 	least one processor to (see at least Lyons: Fig. 8 & ¶ [0114-0116].)
	- collect collaboration data associated with collaboration activity between a plurality of user 	accounts in the user network (see at least Lyons: Fig. 1A & ¶ [0052]. Lyons notes that since parties 	may communicate over a variety of media (e.g., both email and transactional platform-based 	communication systems, via multiple email accounts, text messaging from a mobile account as 	well as email, etc.), the message fingerprinting engine 142 may access user account 	information 144 to match a particular user to the sender/recipient(s) field regardless of the 	particular account used for the particular electronic communications message. The user 	information may be appended to the sender 122/recipient(s) 124 information, for example. At ¶ 	[0054]: “The fingerprint analysis engine 	may add the user pair (e.g., identifier of user accounts 	corresponding to the senders/recipients 	analyzed) to a data store of weak relationships 152 if the 	two parties are determined to communicate infrequently. Infrequent communication, for 	example, may be triggered when the parties have communicated fewer than 10 times within the 	analyzed timeframe (e.g., 1 year, 18 months, etc.).” At ¶ [0119]: “Lyons notes that one or more 	of the messages 114 and the attachments 116 of Fig. 1A, the filtered formatted 	messages 132 of Fig. 1B, the user roles 120, the user accounts 144 and weak 	relationships 152 of Fig. 1C, the electronic communications archive 152 of Fig. 1D, the ground 	truth 308 of Fig. 3A, the messages classified as business-related content 324 of Fig. 3B, the 	transaction platform trade data 410 and the insurance transaction data 414 of Fig. 4A, the 	transaction platform transactional data 424 of Fig. 4B, the business-related not trade-related 	electronic communications 442 of Fig. 4C, and the transactional platform user data 504 and 	the messages by role 508 of Fig. 5 may be stored in one or more databases 938 or other data 	storage.”).
	- identify collaboration ties of the plurality of user accounts in the user network based on the 	collected collaboration data, wherein each collaboration tie is associated with a source user 	account and a target user account and, for each pair of user accounts between which 	collaboration ties are identified (see at least Lyons: ¶ [0094] & Fig. 5. Lyons teaches “The 	communication node mapping engine 510, for example, may produce a reduced dataset of 	interconnected nodes (communications network map data 512) at step E. By organizing the 	electronic communications as interconnected nodes, one can quickly and easily determine, for 	example, whether any particular brokers have strong relationships with certain carriers or clients, 	whether any particular brokers have strong ties to certain industries (e.g., through user data 	classifying clients by industry), or whether any particular brokers have relationships that could be 	disengaged, passed off, or further pursued, for example.”), a first collaboration tie from a first 	user account of the pair as the source user account to a second user account of the pair as 	the target user account is identified and a second collaboration tie from the second user 	account as the source user account to the first user account as the target user account is 	identified (see at least Lyons: ¶ [0095] & ¶ [0104]. Lyons teaches the broker to carrier network 	distance (e.g., geographic reach of a broker's carrier network and vice-versa) and a broker to 	carrier ranking in comparison to all brokers (e.g., number and/or strength of carrier relationships) 	can be calculated based upon the communications node data. In a further example, broker to 	carrier sentiment scores can be derived through first identifying a broker's connections with 	various partners and then by analyzing electronic communications data for language or keywords 	used within the 	exchanges. 
	Also at ¶ [0104]: “As shown in FIG. 6E, a visualization 650 demonstrates that color-coding may be 	used to show the strength of the communications and proportional sizing may be used to show 	the frequency of the communications. As illustrated in the visualization 650, 	communications between carriers and a broker are divided into strong contacts 652, average 	contacts 654, and weak contacts 656. In some examples, weak communications resulted in no 	contact-originated communication (e.g., between the broker and Carrier L). This may be due, in 	part, to the initial message filtering where only communications of a particular frequency were 	retained. For example, the broker may attempt contact a threshold number of times, with only 	one or a handful of responses from the recipient such that the responses are not captured in the 	graph. The visualization 650 may be generated, for example, by the communication patterns 	engine 452 of Fig. 4C through using the communication network map data 512 of Fig. 5.”)
	- determine, for each identified collaboration tie, a strength score based on the collected 	collaboration data (see at least Lyons: ¶ [0094-0095] & ¶ [0097]. Lyons teaches that a particularly 	insightful graph theory application to the communication node data is to measure and derive 	further metrics from “centrality scores”. The broker to carrier network distance (e.g., geographic 	reach of a broker's carrier network and vice-versa) and a broker to carrier ranking in comparison 	to all brokers (e.g., number and/or strength of carrier relationships) can be calculated based upon 	the communications node data. In a further example, broker to carrier sentiment scores can be 	derived through first identifying a broker's connections with various partners and then by 	analyzing electronic communications data for language or keywords used within the exchanges. 	Also at ¶ [0097]: “Broker communications metrics may include, in some examples, broker node 	health 702 (e.g. balance of communications between the broker and clients as compared to 	communications between the broker and carriers) conversation count 704 (e.g., count of 	electronic messages as grouped into conversations between the broker and other particular 	parties), a connection score 706 (e.g., based upon a number of clients and carriers linked to this 	broker), and a flow percentile 708 (e.g., balance of outgoing correspondence vs. incoming 	correspondence, also referred to as node degree or valency). These metrics, for example, can 	identify opportunities for communications balancing and relationship building and expansion.” 	See also Lyons at ¶ [0094].).
		Lyons system for generation of recommended actions based on strength and diversity of 	collaboration in a user network does not teach or suggest the following:
	- determine, for each identified collaboration tie, a tie diversity score based on the collected 	collaboration data;
	- classify each identified collaboration tie in a strong tie classification or a weak tie classification 	based on the determined tie strength score and a defined tie strength threshold;
	- classify each identified collaboration tie in a diverse tie classification or a nondiverse tie 	classification based on the determined tie diversity score and a defined tie diversity 	threshold
		Bourassa however in the analogous art for generation of recommended actions based on 	strength and diversity of collaboration in a user network teaches the following:
	- determine, for each identified collaboration tie, a tie diversity score based on the collected 	collaboration data (see at least Bourassa: Fig. 3 & ¶ [0083]. Bourassa the topic selector and 	organizer 308 may calculate a diversity score indicative of a diversity of the conceptually related 	group-based messaging communications and select and order the conceptually related group-	based messaging communications associated with the one or more concepts based on the 	diversity score to create a diversified set of conceptually related group-based messaging 	communications. In said embodiment, the diversity score is calculated based on a 	minimum threshold number of distinct group-based communication channels and/or distinct 	users.)
	- classify each identified collaboration tie in a strong tie classification or a weak tie classification 	based on the determined tie strength score and a defined tie strength threshold (see at 	least Bourassa: ¶ [0083-0084]. Bourassa notes that the relevance score indicates the likely 	relevance of group-based messaging communications to the user of the client device based on 	attributes of the group-based messaging communications and user interest indicators retrieved 	from the user profile data associated with the client device. Selection of messages may be based 	on the score of 	an item satisfying a certain threshold, having the highest scores up to a certain 	number, matching a certain criteria, by removing results that match another criteria or by 	any suitable selection technique.   ¶ [0037]: “Relevance score” refers to the output of ranking 	model or algorithm such as a co-ranking model, a statistical model, a machine learning model, a 	trainable classifier, a supervised learning model, and the like, which indicates the relevance of a 	group-based messaging communication to a user based on attributes of the message 	communication (e.g., metadata, urgent message indicator, timing, etc.) and attributes of the user 	(i.e., user profile associated data, client device location, etc.). In one embodiment, the 	relevance score is used to determine which of the one or more messages to include in the 	electronic group-based communication digest within a group-based communication interface. 	¶ [0090]: “Conceptually related group-based messaging 	communications are filtered by selecting 	content that satisfies the user settings. Selecting content that satisfies the user settings can 	include selecting content generated within the time period defined by the time setting (e.g. 	within a time threshold measured from the receipt time, within 	a user defined time period) 	and/or selecting content that satisfies the query parameters (e.g. content that matches or 	is related to the query parameters).”).
	- classify each identified collaboration tie in a diverse tie classification or a nondiverse tie 	classification based on the determined tie diversity score and a defined tie diversity 	threshold (see at least Bourassa: ¶ [0037] & ¶ [0083-0084]. Bourassa notes that the topic selector 	and organizer 308 may calculate a diversity score indicative of a diversity of the conceptually 	related group-based messaging communications and select and order the conceptually related 	group-based messaging communications associated with the one or more concepts based on the 	diversity score to create a diversified set of conceptually related group-based messaging 	communications. In said embodiment, the diversity score is calculated based on a minimum 	threshold number of distinct group-based communication channels and/or distinct users. ¶ [0084]: 	“The relevance score indicates the likely relevance of group-based messaging communications to 	the user of the client device based on attributes of the group-based messaging communications 	and user interest indicators retrieved from the user profile data associated with the client device. 	Selection of messages may be based on the score of an item satisfying a certain threshold, having 	the highest scores up to a certain number, matching a certain criterion, by removing results that 	match other criteria or by any suitable selection technique.” At ¶ [0037]: “Relevance score” 	refers to the output of ranking model or algorithm such as a co-ranking model, a statistical model, 	a machine learning model, a trainable classifier, a supervised learning model, and the like, which 	indicates the relevance of a group-based messaging communication to a user based on attributes 	of the message communication (e.g., metadata, urgent message indicator, timing, etc.) and 	attributes of the user (i.e., user profile associated data, client device location, etc.).”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons system for generation of 	recommended actions based on strength and diversity of collaboration in a user network with the 	aforementioned teachings regarding determine, for each identified collaboration tie, a tie 	diversity score based on the collected collaboration data & classify each identified collaboration 	tie in a strong tie classification or a weak tie classification based on the determined tie strength 	score and a defined tie strength threshold & classify each identified collaboration tie in a 	diverse 	tie classification or a nondiverse tie classification based on the determined tie diversity score 	and a defined tie diversity threshold, in further view of Bourassa, wherein the topic selector and 	organizer may make use of one or more machine learning algorithms or statistical models to 	improve the scoring calculation. The topic selector and organizer may be configured to 	calculate an importance level of each concept of the one or more concepts from the group-	based messaging communications and select and order the conceptually related group-based 	messaging communications associated with the one or more concepts based on the 	calculated importance level (see at least Bourassa: ¶ [0086-0087]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.
		Moreover, Lyons / Bourassa system for generation of recommended actions based on 	strength and diversity of collaboration in a user network does not teach or suggest the following:
	- generate a recommended action based on analysis of the classified collaboration ties, wherein 	the recommended action is directed toward at least one of increasing diversity of collaboration 	or strengthening collaboration of at least one user account of the plurality of user accounts of 	the user network;
	- provide the generated recommended action via a collaboration interface, whereby the 	collaboration interface enables collaboration strength or collaboration diversity of the user 	network to be improved
		Grady Smith however in the analogous art for generation of recommended actions based 	on strength and diversity of collaboration in a user network teaches the following:
- generate a recommended action based on analysis of the classified collaboration ties, wherein the recommended action is directed toward at least one of increasing diversity of collaboration or strengthening collaboration of at least one user account of the plurality of user accounts of the user network (see at least Grady Smith ¶ [0151] & ¶ [0226]: Grady Smith notes that “the recommended course of action may include use of a newly identified resource, a modification to a previous plan for achieving a goal, an improved plan for implementing a policy, etc.”  ¶ [0211]: “For example, by adding a topic filter such as “Customer Support Escalation” to an interaction-based structure, the members with stronger lines of influence for that topic provide a recommended list for building a taskforce to address customer support issues as these members have a measured, quantitative experience with this topic.”  ¶ [0226]: “By comparing interaction profiles between one employee and their possible successors, the methods can identify gaps that the successors can work on. For example, Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C. It may be suggested that Employee B look for opportunities to interact more with Employee C if they are to be a better fit for the position of Employee A, particularly if it is felt that Employee A is an effective employee. Also for example, high performers in a Customer Support team may be found to have more interaction with the Sales team than low performers. As a result, in order to improve individual and team performance, planning for the low performers should include opportunities to interact more with the Sales team.” ¶ [0275]: “Indications of strong interactions across parts of the hierarchy can suggest a beneficial matrix or dotted-line reporting path that would formalize and strengthen a working relationship, and one which has evolved naturally (such as ones based on common interests or a mentoring relationship).”)
- provide the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved (see at least Grady Smith: ¶ [0050] & Figs. 3-4. Grady Smith teaches that “the invention provides a novel, interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members, etc. For some purposes this provides a more accurate and realistic view of how information and communications move within an organization. It may also be used to provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions, or the relative importance of certain communication channels (where those may be formal or informal).” ¶ [0061]: “A process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions.” ¶ [0197]: “The influence strength between two members is derived in a similar manner, thereby producing a weighted mesh of interactions between all organization members. Influence strength may be a measure of the total amount of interaction between any pair of nodes, or the magnitude of influence between two nodes. The influence strength of each pair can be compared to find pairs with stronger or weaker links.” ¶ [0237]: “Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization. As a result, because of the inventive interaction analysis, recommendations can be made for planning the development of a team or project; and in addition, predictions of a relatively high influencer can be tested over time.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa system for 	generation of recommended actions based on strength and diversity of collaboration in a user 	network with the aforementioned teachings regarding generate a recommended action based 	on analysis of the classified collaboration ties, wherein 	the recommended action is directed 	toward at least one of increasing diversity of collaboration or strengthening collaboration 	of at least one user account of the plurality of user accounts of 	the user network & provide the 	generated recommended action via a collaboration interface, whereby the collaboration 	interface enables collaboration strength or collaboration diversity of the user network to be 	improved, in further view of Grady Smith, in order to develop a visual representation of the 	structure of an organization, based at least in part on the interactions, communications, and 	processes within the organization, where the representation may be used to more efficiently and 	accurately determine the flow of information and decision making within the organization; and 	use the results of evaluating and analyzing interaction data and/or the visual representation to 	assist in making decisions for purposes of one or more of organizational planning, employee or 	project management, creating a more efficient flow of communications, task assignment, or 	employee development (see at least Grady Smith: ¶ [0006-0008]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grady Smith, the results of the combination were predictable.

		Regarding Independent Claim 9, Lyons method for generation of recommended actions
 	based on strength and diversity of collaboration in a user network teaches the following:
	- at least one processor (see at least Lyons: Fig. 8 & ¶ [0106]. Lyons teaches in Fig. 8, the 	computing device, mobile computing device, or server includes a CPU 800.)
	- at least one memory comprising computer program code (see at least Lyons: Fig. 8 & ¶ [0106]. 	Lyons teaches that these processes and instructions may also be stored on a storage medium 	disk 804 such as a hard 	drive (HDD) or portable storage medium or may be stored remotely. In 	some examples, the memory 802 and/or storage medium disk 804 may store the compressed data 	set 106, the messages 114, and/or the attachments 116 of FIG. 1A.), the at least one memory and 	the computer program code configured to, with the at least one processor, cause the at 	least one processor to (see at least Lyons: Fig. 8 & ¶ [0114-0116].)
	- collecting, by a processor (see at least Lyons: Fig. 8 & ¶ [0106]. Lyons teaches in Fig. 8, the 	computing device, mobile computing device, or server includes a CPU 800.) collaboration data 	associated with collaboration activity between a plurality of user accounts in the user network 	(see at least Lyons: Fig. 1A & ¶ [0052]. Lyons notes that since parties may communicate over 	a variety of media (e.g., both email and transactional platform-based communication 	systems, via multiple email accounts, text messaging from a mobile account as well as email, 	etc.), the message fingerprinting engine 142 may access user account information 144 to 	match a particular user to the sender/recipient(s) field regardless of the 	particular account used 	for the particular electronic communications message. The user 	information may be appended 	to the sender 122/recipient(s) 124 information, for example. At ¶ [0054]: “The fingerprint analysis 	engine may add the user pair (e.g., identifier of user accounts corresponding to the 	senders/recipients analyzed) to a data store of weak relationships 152 if the two parties are 	determined to communicate infrequently. Infrequent communication, for example, may be 	triggered when the parties have communicated fewer than 10 times within the analyzed 	timeframe (e.g., 1 year, 18 months, etc.).” At ¶ [0119]: “Lyons notes that one or more 	of the 	messages 114 and the attachments 116 of Fig. 1A, the filtered formatted 	messages 132 of Fig. 1B, the user roles 120, the user accounts 144 and weak 	relationships 152 of Fig. 1C, the electronic communications archive 152 of Fig. 1D, the ground 	truth 308 of Fig. 3A, the messages classified as business-related content 324 of Fig. 3B, the 	transaction platform trade data 410 and the insurance transaction data 414 of Fig. 4A, the 	transaction platform transactional data 424 of Fig. 4B, the business-related not trade-related 	electronic communications 442 of Fig. 4C, and the transactional platform user data 504 and 	the messages by role 508 of Fig. 5 may be stored in one or more databases 938 or other data 	storage.”).
	- identifying, by the processor (see at least Lyons: Fig. 8 & ¶ [0106]. Lyons teaches in Fig. 8, the 	computing device, mobile computing device, or server includes a CPU 800.)  collaboration ties of 	the plurality of user accounts in the user network based on the 	collected collaboration data, 	wherein each collaboration tie is associated with a source user 	account and a target user 	account and, for each pair of user accounts between which collaboration ties are identified (see 	at least Lyons: ¶ [0094] & Fig. 5. Lyons teaches “The communication node mapping engine 510, 	for example, may produce a reduced dataset of interconnected nodes (communications network 	map data 512) at step E. By organizing the electronic communications as interconnected nodes, 	one can quickly and easily determine, for example, whether any particular brokers have strong 	relationships with certain carriers or clients, whether any particular brokers have strong ties to 	certain 	industries (e.g., through user data classifying clients by industry), or whether any 	particular brokers have 	relationships that could be disengaged, passed off, or further pursued, for 	example.”), a first collaboration tie from a first 	user account of the pair as the source user 	account to a second user account of the pair as the target user account is identified and 	a second collaboration tie from the second user account as the source user account to 	the first 	user account as the target user account is identified (see at least Lyons: ¶ [0095] & ¶ [0104]. 	Lyons teaches the broker to carrier network distance (e.g., geographic reach of a broker's 	carrier network and vice-versa) and a broker to carrier ranking in comparison to all brokers (e.g., 	number and/or strength of carrier relationships) can be calculated based upon the 	communications node data. In a further example, broker to carrier sentiment scores can be 	derived through first identifying a broker's connections with various partners and then by 	analyzing electronic communications data for language or keywords used within the 	exchanges. 
	Also at ¶ [0104]: “As shown in FIG. 6E, a visualization 650 demonstrates that color-coding may be 	used to show the strength of the communications and proportional sizing may be used to show 	the frequency of the communications. As illustrated in the visualization 650, 	communications between carriers and a broker are divided into strong contacts 652, average 	contacts 654, and weak contacts 656. In some examples, weak communications resulted in no 	contact-originated communication (e.g., between the broker and Carrier L). This may be due, in 	part, to the initial message filtering where only communications of a particular frequency were 	retained. For example, the broker may attempt contact a threshold number of times, with only 	one or a handful of responses from the recipient such that the responses are not captured in the 	graph. The visualization 650 may be generated, for example, by the communication patterns 	engine 452 of Fig. 4C through using the communication network map data 512 of Fig. 5.”)
	- determining, by the processor (see at least Lyons: Fig. 8 & ¶ [0106]. Lyons teaches in Fig. 8, the 	computing device, mobile computing device, or server includes a CPU 800.) , for each identified 	collaboration tie, a strength score based on the collected collaboration data (see at least Lyons: 	¶ [0094-0095] & ¶ [0097]. Lyons teaches that a particularly insightful graph theory application to 	the communication node data is to measure and derive 	further metrics from “centrality scores”. 	The broker to carrier network distance (e.g., geographic 	reach of a broker's carrier network and 	vice-versa) and a broker to carrier ranking in comparison to all brokers (e.g., number 	and/or 	strength of carrier relationships) can be calculated based upon the communications node data. In 	a further example, broker to carrier sentiment scores can be derived through first identifying a 	broker's connections with various partners and then by analyzing electronic communications data 	for language or keywords used within the exchanges. Also at ¶ [0097]: “Broker communications 	metrics may include, in some examples, broker node health 702 (e.g. balance of 	communications between the broker and clients as compared to 	communications between the 	broker and carriers) conversation count 704 (e.g., count of electronic messages as grouped into 	conversations between the broker and other particular parties), a connection score 706 (e.g., 	based upon a number of clients and carriers linked to this broker), and a flow percentile 708 (e.g., 	balance of outgoing correspondence vs. incoming correspondence, also referred to as node 	degree or valency). These metrics, for example, can identify opportunities for communications 	balancing and relationship building and expansion.” See also Lyons at ¶ [0094].).
		Lyons method for generation of recommended actions based on strength and diversity of 	collaboration in a user network does not teach or suggest the following:
	- determining, by the processor, for each identified collaboration tie, a tie diversity score based 	on the collected collaboration data;
	- classifying, by the processor, each identified collaboration tie in a strong tie classification or a 	weak tie classification based on the determined tie strength score and a defined tie strength 	threshold;
	- classifying, by the processor, each identified collaboration tie in a diverse tie classification or 	a nondiverse tie classification based on the determined tie diversity score and a defined 	tie diversity threshold
		Bourassa however in the analogous art for generation of recommended actions based on 	strength and diversity of collaboration in a user network teaches the following:
	- determining, by the processor (see at least Bourassa: Fig. 2 & ¶ [0065].), for each identified 	collaboration tie, a tie diversity score based on the collected collaboration data (see at least 	Bourassa: Fig. 3 & ¶ [0083]. Bourassa the topic selector and organizer 308 may calculate a 	diversity score indicative of a diversity of the conceptually related group-based messaging 	communications and select and order the conceptually related group-based messaging 	communications associated with the one or more concepts based on the diversity score to create 	a diversified set of conceptually related 	group-based messaging communications. In said 	embodiment, the diversity score is calculated based on a minimum threshold number of distinct 	group-based communication channels and/or distinct users.)
	- classifying, by the processor (see at least Bourassa: Fig. 2 & ¶ [0065].), each identified 	collaboration tie in a strong tie classification or a weak tie classification based on the 	determined tie strength score and a defined tie strength threshold (see at least Bourassa: ¶ 	[0083-0084]. Bourassa notes that the relevance score indicates the likely relevance of group-based 	messaging communications to the user of the client device based on attributes of the group-based 	messaging communications and user interest indicators retrieved from the user profile data 	associated with the client device. Selection of messages may be based on the score of an item 	satisfying a certain threshold, having the highest scores up to a certain number, matching a certain 	criteria, by removing results that match another criteria or by any suitable selection 	technique.   ¶ [0037]: “Relevance score” refers to the output of ranking 	model or algorithm such 	as a co-ranking model, a statistical model, a machine learning model, a 	trainable classifier, a 	supervised learning model, and the like, which indicates the relevance of a group-based 	messaging communication to a user based on attributes of the message 	communication (e.g., 	metadata, urgent message indicator, timing, etc.) and attributes of the user (i.e., user profile 	associated data, client device location, etc.). In one embodiment, the relevance score is used 	to determine which of the one or more messages to include in the electronic group-based 	communication digest within a group-based communication interface. ¶ [0090]: “Conceptually 	related group-based messaging 	communications are filtered by selecting content that satisfies 	the user settings. Selecting content that satisfies the user settings can include selecting content 	generated within the time period defined by the time setting (e.g. within a time threshold 	measured from the receipt time, within 	a user defined time period) and/or selecting content that 	satisfies the query parameters (e.g. content that matches or is related to the query 	parameters).”).
	- classifying, by the processor (see at least Bourassa: Fig. 2 & ¶ [0065].), each identified 	collaboration tie in a diverse tie classification or a nondiverse tie classification based on the 	determined tie diversity score and a defined tie diversity threshold (see at least Bourassa: ¶ 	[0037] & ¶ [0083-0084]. Bourassa notes that the topic selector and organizer 308 may calculate 	a diversity score indicative of a diversity of the conceptually related group-based messaging 	communications and select and order the conceptually related group-based messaging 	communications associated with the one or more concepts based on the 	diversity score to create 	a diversified set of conceptually related group-based messaging 	communications. The diversity 	score is calculated based on a minimum threshold number of distinct group-based communication 	channels and/or distinct users. ¶ [0084]: “The relevance score indicates the likely relevance of 	group-based messaging communications to the user of the client device based on attributes of 	the group-based messaging communications and user interest indicators retrieved from the user 	profile data associated with the client device. Selection of messages may be based on the score 	of an item satisfying a certain threshold, having the highest scores up to a certain number, 	matching a certain criterion, by removing results that match other criteria or by any suitable 	selection technique.” At ¶ [0037]: “Relevance score” refers to the output of ranking model or 	algorithm such as a co-ranking model, a statistical model, a machine learning model, a trainable 	classifier, a supervised learning model, and the like, which indicates the relevance of a group-based 	messaging communication to a user based on attributes of the message communication (e.g., 	metadata, urgent message indicator, timing, etc.) and attributes of the user (i.e., user profile 	associated data, client device location, etc.).”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons method for generation of 	recommended actions based on strength and diversity of collaboration in a user network with the 	aforementioned teachings regarding determining, by the processor, for each identified 	collaboration tie, a tie diversity score based on the collected collaboration data & classifying, by 	the processor, each identified collaboration tie in a strong tie classification or a weak tie 	classification based on the determined tie strength score and a defined tie strength threshold & 	classifying, by the processor, each identified collaboration tie in a diverse tie classification or a 	nondiverse tie classification based on the determined tie diversity score and a defined tie diversity 	threshold, in further view of Bourassa, wherein the topic selector and organizer may make use 	of one or more machine learning algorithms or statistical models to improve the scoring 	calculation. The topic selector and organizer may be configured to calculate an importance level 	of each concept of the one or more concepts from the group-based messaging communications 	and select and order the conceptually related group-based messaging communications 	associated with the one or more concepts based on the 	calculated importance level (see at least 	Bourassa: ¶ [0086-0087]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.
		Moreover, Lyons / Bourassa method for generation of recommended actions based on 	strength and diversity of collaboration in a user network does not teach or suggest the following:
	- generating, by the processor, a recommended action based on analysis of the classified 	collaboration ties, wherein the recommended action is directed toward at least one of 	increasing diversity of collaboration or strengthening collaboration of at least one user 	account of the plurality of user accounts of the user network;
	- providing, by the processor, the generated recommended action via a collaboration interface, 	whereby the collaboration interface enables collaboration strength or collaboration diversity 	of the user network to be improved
		Grady Smith however in the analogous art for generation of recommended actions based 	on strength and diversity of collaboration in a user network teaches the following:
- generating, by the processor (see at least Grady Smith: Fig. 2 & ¶ [0109].), a recommended action based on analysis of the classified collaboration ties, wherein the recommended action is directed toward at least one of increasing diversity of collaboration or strengthening collaboration of at least one user account of the plurality of user accounts of the user network (see at least Grady Smith ¶ [0151] & ¶ [0226]: Grady Smith notes that “the recommended course of action may include use of a newly identified resource, a modification to a previous plan for achieving a goal, an improved plan for implementing a policy, etc.”  ¶ [0211]: “For example, by adding a topic filter such as “Customer Support Escalation” to an interaction-based structure, the members with stronger lines of influence for that topic provide a recommended list for building a taskforce to address customer support issues as these members have a measured, quantitative experience with this topic.”  ¶ [0226]: “By comparing interaction profiles between one employee and their possible successors, the methods can identify gaps that the successors can work on. For example, Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C. It may be suggested that Employee B look for opportunities to interact more with Employee C if they are to be a better fit for the position of Employee A, particularly if it is felt that Employee A is an effective employee. Also for example, high performers in a Customer Support team may be found to have more interaction with the Sales team than low performers. As a result, in order to improve individual and team performance, planning for the low performers should include opportunities to interact more with the Sales team.” ¶ [0275]: “Indications of strong interactions across parts of the hierarchy can suggest a beneficial matrix or dotted-line reporting path that would formalize and strengthen a working relationship, and one which has evolved naturally (such as ones based on common interests or a mentoring relationship).”)
- providing, by the processor (see at least Grady Smith: Fig. 2 & ¶ [0109].), the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved (see at least Grady Smith: ¶ [0050] & Figs. 3-4. Grady Smith teaches that “the invention provides a novel, interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members, etc. For some purposes this provides a more accurate and realistic view of how information and communications move within an organization. It may also be used to provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions, or the relative importance of certain communication channels (where those may be formal or informal).” ¶ [0061]: “A process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions.” ¶ [0197]: “The influence strength between two members is derived in a similar manner, thereby producing a weighted mesh of interactions between all organization members. Influence strength may be a measure of the total amount of interaction between any pair of nodes, or the magnitude of influence between two nodes. The influence strength of each pair can be compared to find pairs with stronger or weaker links.” ¶ [0237]: “Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization. As a result, because of the inventive interaction analysis, recommendations can be made for planning the development of a team or project; and in addition, predictions of a relatively high influencer can be tested over time.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa method for 	generation of recommended actions based on strength and diversity of collaboration in a user 	network with the aforementioned teachings regarding generating, by the processor, a 	recommended action based on analysis of the classified collaboration ties, wherein the 	recommended action is directed toward at least one of increasing diversity of collaboration or 	strengthening collaboration of at least one user account of the plurality of user accounts of 	the user network & providing, by the processor, the generated recommended action via a 	collaboration interface, whereby the collaboration interface enables collaboration strength or 	collaboration diversity of the user network to be improved, in further view of Grady Smith, in order 	to develop a visual representation of the structure of an organization, based at least in 	part on 	the interactions, communications, and processes within the organization, where the 	representation may be used to more efficiently and accurately determine the flow of information 	and decision making within the organization; and use the results of evaluating and analyzing 	interaction data and/or the visual representation to assist in making decisions for 	purposes of one or more of organizational planning, employee or project management, creating 	a more efficient flow of communications, task assignment, or employee development (see at 	least Grady Smith: ¶ [0006-0008]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grady Smith, the results of the combination were predictable.

		Regarding Independent Claim 17, Lyons non-transitory computer storage media for 	generation of recommended actions based on strength and diversity of collaboration in a user 	network teaches the following:
	- collect collaboration data associated with collaboration activity between a plurality of user 	accounts in the user network (see at least Lyons: Fig. 1A & ¶ [0052]. Lyons notes that since parties 	may communicate over a variety of media (e.g., both email and transactional platform-based 	communication systems, via multiple email accounts, text messaging from a mobile account as 	well as email, etc.), the message fingerprinting engine 142 may access user account 	information 144 to match a particular user to the sender/recipient(s) field regardless of the 	particular account used for the particular electronic communications message. The user 	information may be appended to the sender 122/recipient(s) 124 information, for example. At ¶ 	[0054]: “The fingerprint analysis engine 	may add the user pair (e.g., identifier of user accounts 	corresponding to the senders/recipients 	analyzed) to a data store of weak relationships 152 if the 	two parties are determined to communicate infrequently. Infrequent communication, for 	example, may be triggered when the parties have communicated fewer than 10 times within the 	analyzed timeframe (e.g., 1 year, 18 months, etc.).” At ¶ [0119]: “Lyons notes that one or more 	of the messages 114 and the attachments 116 of Fig. 1A, the filtered formatted 	messages 132 of Fig. 1B, the user roles 120, the user accounts 144 and weak 	relationships 152 of Fig. 1C, the electronic communications archive 152 of Fig. 1D, the ground 	truth 308 of Fig. 3A, the messages classified as business-related content 324 of Fig. 3B, the 	transaction platform trade data 410 and the insurance transaction data 414 of Fig. 4A, the 	transaction platform transactional data 424 of Fig. 4B, the business-related not trade-related 	electronic communications 442 of Fig. 4C, and the transactional platform user data 504 and 	the messages by role 508 of Fig. 5 may be stored in one or more databases 938 or other data 	storage.”).
	- identify collaboration ties of the plurality of user accounts in the user network based on the 	collected collaboration data, wherein each collaboration tie is associated with a source user 	account and a target user account and, for each pair of user accounts between which 	collaboration ties are identified (see at least Lyons: ¶ [0094] & Fig. 5. Lyons teaches “The 	communication node mapping engine 510, for example, may produce a reduced dataset of 	interconnected nodes (communications network map data 512) at step E. By organizing the 	electronic communications as interconnected nodes, one can quickly and easily determine, for 	example, whether any particular brokers have strong relationships with certain carriers or clients, 	whether any particular brokers have strong ties to certain industries (e.g., through user data 	classifying clients by industry), or whether any particular brokers have relationships that could be 	disengaged, passed off, or further pursued, for example.”), a first collaboration tie from a first 	user account of the pair as the source user account to a second user account of the pair as 	the target user account is identified and a second collaboration tie from the second user 	account as the source user account to the first user account as the target user account is 	identified (see at least Lyons: ¶ [0095] & ¶ [0104]. Lyons teaches the broker to carrier network 	distance (e.g., geographic reach of a broker's carrier network and vice-versa) and a broker to 	carrier ranking in comparison to all brokers (e.g., number and/or strength of carrier relationships) 	can be calculated based upon the communications node data. In a further example, broker to 	carrier sentiment scores can be derived through first identifying a broker's connections with 	various partners and then by analyzing electronic communications data for language or keywords 	used within the 	exchanges. 
	Also at ¶ [0104]: “As shown in FIG. 6E, a visualization 650 demonstrates that color-coding may be 	used to show the strength of the communications and proportional sizing may be used to show 	the frequency of the communications. As illustrated in the visualization 650, 	communications between carriers and a broker are divided into strong contacts 652, average 	contacts 654, and weak contacts 656. In some examples, weak communications resulted in no 	contact-originated communication (e.g., between the broker and Carrier L). This may be due, in 	part, to the initial message filtering where only communications of a particular frequency were 	retained. For example, the broker may attempt contact a threshold number of times, with only 	one or a handful of responses from the recipient such that the responses are not captured in the 	graph. The visualization 650 may be generated, for example, by the communication patterns 	engine 452 of Fig. 4C through using the communication network map data 512 of Fig. 5.”)
	- determine, for each identified collaboration tie, a strength score based on the collected 	collaboration data (see at least Lyons: ¶ [0094-0095] & ¶ [0097]. Lyons teaches that a particularly 	insightful graph theory application to the communication node data is to measure and derive 	further metrics from “centrality scores”. The broker to carrier network distance (e.g., geographic 	reach of a broker's carrier network and vice-versa) and a broker to carrier ranking in comparison 	to all brokers (e.g., number and/or strength of carrier relationships) can be calculated based upon 	the communications node data. In a further example, broker to carrier sentiment scores can be 	derived through first identifying a broker's connections with various partners and then by 	analyzing electronic communications data for language or keywords used within the exchanges. 	Also at ¶ [0097]: “Broker communications metrics may include, in some examples, broker node 	health 702 (e.g. balance of communications between the broker and clients as compared to 	communications between the broker and carriers) conversation count 704 (e.g., count of 	electronic messages as grouped into conversations between the broker and other particular 	parties), a connection score 706 (e.g., based upon a number of clients and carriers linked to this 	broker), and a flow percentile 708 (e.g., balance of outgoing correspondence vs. incoming 	correspondence, also referred to as node degree or valency). These metrics, for example, can 	identify opportunities for communications balancing and relationship building and expansion.” 	See also Lyons at ¶ [0094].).
		Lyons non-transitory computer storage media for generation of recommended actions 	based on strength and diversity of collaboration in a user network does not teach or suggest 	the following:
	- determine, for each identified collaboration tie, a tie diversity score based on the collected 	collaboration data;
	- classify each identified collaboration tie in a strong tie classification or a weak tie classification 	based on the determined tie strength score and a defined tie strength threshold;
	- classify each identified collaboration tie in a diverse tie classification or a nondiverse tie 	classification based on the determined tie diversity score and a defined tie diversity 	threshold
		Bourassa however in the analogous art for generation of recommended actions based on 	strength and diversity of collaboration in a user network teaches the following:
	- determine, for each identified collaboration tie, a tie diversity score based on the collected 	collaboration data (see at least Bourassa: Fig. 3 & ¶ [0083]. Bourassa the topic selector and 	organizer 308 may calculate a diversity score indicative of a diversity of the conceptually related 	group-based messaging communications and select and order the conceptually related group-	based messaging communications associated with the one or more concepts based on the 	diversity score to create a diversified set of conceptually related group-based messaging 	communications. In said embodiment, the diversity score is calculated based on a 	minimum threshold number of distinct group-based communication channels and/or distinct 	users.)
	- classify each identified collaboration tie in a strong tie classification or a weak tie classification 	based on the determined tie strength score and a defined tie strength threshold (see at 	least Bourassa: ¶ [0083-0084]. Bourassa notes that the relevance score indicates the likely 	relevance of group-based messaging communications to the user of the client device based on 	attributes of the group-based messaging communications and user interest indicators retrieved 	from the user profile data associated with the client device. Selection of messages may be based 	on the score of 	an item satisfying a certain threshold, having the highest scores up to a certain 	number, matching a certain criteria, by removing results that match another criteria or by 	any suitable selection technique.   ¶ [0037]: “Relevance score” refers to the output of ranking 	model or algorithm such as a co-ranking model, a statistical model, a machine learning model, a 	trainable classifier, a supervised learning model, and the like, which indicates the relevance of a 	group-based messaging communication to a user based on attributes of the message 	communication (e.g., metadata, urgent message indicator, timing, etc.) and attributes of the user 	(i.e., user profile associated data, client device location, etc.). In one embodiment, the 	relevance score is used to determine which of the one or more messages to include in the 	electronic group-based communication digest within a group-based communication interface. 	¶ [0090]: “Conceptually related group-based messaging 	communications are filtered by selecting 	content that satisfies the user settings. Selecting content that satisfies the user settings can 	include selecting content generated within the time period defined by the time setting (e.g. 	within a time threshold measured from the receipt time, within 	a user defined time period) 	and/or selecting content that satisfies the query parameters (e.g. content that matches or 	is related to the query parameters).”).
	- classify each identified collaboration tie in a diverse tie classification or a nondiverse tie 	classification based on the determined tie diversity score and a defined tie diversity 	threshold (see at least Bourassa: ¶ [0037] & ¶ [0083-0084]. Bourassa notes that the topic selector 	and organizer 308 may calculate a diversity score indicative of a diversity of the conceptually 	related group-based messaging communications and select and order the conceptually related 	group-based messaging communications associated with the one or more concepts based on the 	diversity score to create a diversified set of conceptually related group-based messaging 	communications. In said embodiment, the diversity score is calculated based on a minimum 	threshold number of distinct group-based communication channels and/or distinct users. ¶ [0084]: 	“The relevance score indicates the likely relevance of group-based messaging communications to 	the user of the client device based on attributes of the group-based messaging communications 	and user interest indicators retrieved from the user profile data associated with the client device. 	Selection of messages may be based on the score of an item satisfying a certain threshold, having 	the highest scores up to a certain number, matching a certain criterion, by removing results that 	match other criteria or by any suitable selection technique.” At ¶ [0037]: “Relevance score” 	refers to the output of ranking model or algorithm such as a co-ranking model, a statistical model, 	a machine learning model, a trainable classifier, a supervised learning model, and the like, which 	indicates the relevance of a group-based messaging communication to a user based on attributes 	of the message communication (e.g., metadata, urgent message indicator, timing, etc.) and 	attributes of the user (i.e., user profile associated data, client device location, etc.).”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons non-transitory computer 	storage media for generation of recommended actions based on strength and diversity of 	collaboration in a user network with the aforementioned teachings regarding determine, for each 	identified collaboration tie, a tie diversity score based on the collected collaboration data 	& classify each identified collaboration tie in a strong tie classification or a weak tie classification 	based on the determined tie strength score and a defined tie strength threshold & classify each 	identified collaboration tie in a diverse tie classification or a nondiverse tie classification based 	on the determined tie diversity score and a defined tie diversity threshold, in further view of 	Bourassa, wherein the topic selector and organizer may make use of one or more machine 	learning algorithms or statistical models to improve the scoring calculation. The topic selector and 	organizer may be configured to 	calculate an importance level of each concept of the one or more 	concepts from the group-based messaging communications and select and order the 	conceptually related group-based messaging communications associated with the one or 	more concepts based on the calculated importance level (see at least Bourassa: ¶ [0086-0087]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.
		Moreover, Lyons / Bourassa non-transitory computer storage media for generation of 	recommended actions based on strength and diversity of collaboration in a user network 	does not teach or suggest the following:
	- generate a recommended action based on analysis of the classified collaboration ties, wherein 	the recommended action is directed toward at least one of increasing diversity of collaboration 	or strengthening collaboration of at least one user account of the plurality of user accounts of 	the user network;
	- provide the generated recommended action via a collaboration interface, whereby the 	collaboration interface enables collaboration strength or collaboration diversity of the user 	network to be improved
		Grady Smith however in the analogous art for generation of recommended actions based 	on strength and diversity of collaboration in a user network teaches the following:
- generate a recommended action based on analysis of the classified collaboration ties, wherein the recommended action is directed toward at least one of increasing diversity of collaboration or strengthening collaboration of at least one user account of the plurality of user accounts of the user network (see at least Grady Smith ¶ [0151] & ¶ [0226]: Grady Smith notes that “the recommended course of action may include use of a newly identified resource, a modification to a previous plan for achieving a goal, an improved plan for implementing a policy, etc.”  ¶ [0211]: “For example, by adding a topic filter such as “Customer Support Escalation” to an interaction-based structure, the members with stronger lines of influence for that topic provide a recommended list for building a taskforce to address customer support issues as these members have a measured, quantitative experience with this topic.”  ¶ [0226]: “By comparing interaction profiles between one employee and their possible successors, the methods can identify gaps that the successors can work on. For example, Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C. It may be suggested that Employee B look for opportunities to interact more with Employee C if they are to be a better fit for the position of Employee A, particularly if it is felt that Employee A is an effective employee. Also for example, high performers in a Customer Support team may be found to have more interaction with the Sales team than low performers. As a result, in order to improve individual and team performance, planning for the low performers should include opportunities to interact more with the Sales team.” ¶ [0275]: “Indications of strong interactions across parts of the hierarchy can suggest a beneficial matrix or dotted-line reporting path that would formalize and strengthen a working relationship, and one which has evolved naturally (such as ones based on common interests or a mentoring relationship).”)
- provide the generated recommended action via a collaboration interface, whereby the collaboration interface enables collaboration strength or collaboration diversity of the user network to be improved (see at least Grady Smith: ¶ [0050] & Figs. 3-4. Grady Smith teaches that “the invention provides a novel, interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members, etc. For some purposes this provides a more accurate and realistic view of how information and communications move within an organization. It may also be used to provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions, or the relative importance of certain communication channels (where those may be formal or informal).” ¶ [0061]: “A process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions.” ¶ [0197]: “The influence strength between two members is derived in a similar manner, thereby producing a weighted mesh of interactions between all organization members. Influence strength may be a measure of the total amount of interaction between any pair of nodes, or the magnitude of influence between two nodes. The influence strength of each pair can be compared to find pairs with stronger or weaker links.” ¶ [0237]: “Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization. As a result, because of the inventive interaction analysis, recommendations can be made for planning the development of a team or project; and in addition, predictions of a relatively high influencer can be tested over time.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa non-transitory 	computer storage media for generation of recommended actions based on strength and 	diversity of collaboration in a user network with the aforementioned teachings regarding 	generate a recommended action based 	on analysis of the classified collaboration ties, wherein 	the recommended action is directed toward at least one of increasing diversity of collaboration or 	strengthening collaboration of at least one user account of the plurality of user accounts of 	the user network & provide the 	generated recommended action via a collaboration interface, 	whereby the collaboration interface enables collaboration strength or collaboration 	diversity of the user network to be improved, in further view of Grady Smith, in order to 	develop 	a visual representation of the structure of an organization, based at least in part on the 	interactions, communications, and processes within the organization, where the 	representation may be used to more efficiently and accurately determine the flow of 	information and decision making within the organization; and use the results of evaluating and 	analyzing interaction data and/or the visual representation to assist in making decisions for 	purposes of one or more of organizational planning, employee or project management, 	creating a more efficient flow of communications, task assignment, or employee development 	(see at least Grady Smith: ¶ [0006-0008]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grady Smith, the results of the combination were predictable.

Regarding Dependent Claims 2, 10 and 18, Lyons / Bourassa / Grady Smith system / method/ non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network teaches the limitations of Independent Claims 1, 9 and 17 above, and Lyons further teaches the system / method / non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network comprising:
	- wherein the determined tie strength score of a collaboration tie of the source user 	account and the target user account is based on a combination of collaboration data 	associated with collaboration activity between the source user account and the target user 	account (see at least Lyons: ¶ [0092] & ¶ [0095]. Lyons teaches that the graphic display 610, for 	example, may quickly demonstrate strength of relationships between the broker and individual 	carriers 612 as 	well as, potentially, where the broker may reduce communications (e.g., the 	broker may be 	directing an undue amount of relationship building to a particular carrier 612). 	
	See also Lyons at ¶ [0052]: “Identifying frequency of communications, the filtered, formatted 	electronic communications messages may be provided to an operational flow 140 for analyzing 	relationship strength between corresponding parties. The operational flow 140 begins at step A 	with providing the filtered formatted message 132 generated by the message content filtering 	engine 118 to a message fingerprinting engine 142 for producing unique identifiers, such as 	electronic communication fingerprint hashes, for the purpose of aggregating and counting 	the occurrences of contacts between two individuals (e.g., as senders and recipients).” See 	Lyons at ¶ [0095]: “The broker to carrier network distance (e.g., geographic reach of a 	broker's carrier 	network and vice-versa) and a broker to carrier ranking in comparison to all 	brokers (e.g., number and/or strength of carrier relationships) can be calculated based upon the 	communications node data. In a further example, broker to carrier sentiment scores can be 	derived through first identifying a broker's connections with various partners and then by 	analyzing electronic communications data for language or keywords used within the exchanges.”
	See also Lyons noting a graphic display 610 that demonstrates the strength of relationships 	between the broker and individual carriers 612 in Fig. 6B, Broker Communication Network 	denoting strong/average/weak contact in Fig. 6E along with broker network graph scores in Fig. 	7.), collaboration data associated with collaboration activity between the source user account 	and a common set of user accounts with which the source user account and the target user 	account have collaboration ties (see at least Lyons: ¶ [0094] & Fig. 5. Lyons teaches that by 	organizing the electronic communications as interconnected nodes, one can quickly and easily 	determine, for example, whether any particular brokers have strong relationships with certain 	carriers or clients, whether any particular brokers have strong ties to certain industries (e.g., 	through user data classifying clients by industry), or whether any particular brokers have 	relationships that could be disengaged, passed off, or further pursued, for example.), and 	collaboration data associated with collaboration activity between the target user account 	and the common set of user accounts (see at least Lyons: ¶ [0051] & ¶ [0069-0071]. Lyons teaches 	that for example, messages may be identified as having correspondents who communicate 	less than once per month, less than once per quarter, etc. Across the dataset, the frequency 	of communications between two parties may indicate the strength of their relationship. Thus, for 	example, if a broker and another party only have one email communication, it may be assumed 	that the relationship is not strong. For example, if two party’s “A” and “B” are only found 	communicating with one another in two emails six months apart, these two emails may be 	identified as a low-frequency communication. See also at ¶ [0069]: “Turning to Fig. 4A, a 	transaction identifying operational flow 400 illustrates example steps for analyzing messages 	between senders and recipients in the business-related electronic message content 324 to match 	messages to transactions captured within transactional archives.” See also at ¶ [0071]: “The trade 	information parsing engine 402 may parse text data scraped from one or more 	attachments 116 shared between two parties. In a particular example, consider a 	spreadsheet attachment containing the sentence “This is the quote disclosure for CompanyA.”. 	Examiner Note: Examiner interprets that the collaboration data is based on collaborations of 	email communications / email collaborations at ¶ [0051], the collaboration data is based on 	collaborations of electronic messaging collaboration at ¶ [0069] and the collaboration data is 	based on collaborations of shared document collaboration at ¶ [0071].)
Regarding Dependent Claims 3, 11 and 19, Lyons / Bourassa / Grady Smith system / method / non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network teaches the limitations of Independent Claims 1, 9 and 17 above, and Bourassa further teaches the system / method / non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network comprising:
	- wherein the determined tie diversity score of a collaboration tie of the source user 	account and the target user account is based on collaboration data associated with 	collaboration activity between the target user account and a set of user accounts with 	which 	the source user account lacks collaboration ties (see at least Bourassa: Fig. 3 & ¶ [0083-0084]. 	Bourassa the topic selector and organizer 308 may calculate a diversity score indicative of a 	diversity of the conceptually related group-based messaging communications and select and order 	the conceptually related group-based messaging communications associated with the one or 	more concepts based on the diversity score to create a diversified set of conceptually related 	group-based messaging communications. In said embodiment, the diversity score is 	calculated based on a minimum threshold number of distinct group-based communication 	channels and/or distinct users. The topic selector and organizer 308 may further provide 	additional filtering parameters associated with the selected conceptually related group-based 	messaging communications. Additional filtering may be applied after or concurrently with the 	conceptually related group-based messaging communications retrieval. In some 	embodiments, 	content is filtered in response to receipt of a user request for the most recent messages or a 	diversified set of messages. See also ¶ [0114-0115] of Bourassa.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons/Bourassa / Grady Smith 	system / method/ non-transitory computer storage media for generation of recommended actions 	based on strength and diversity of collaboration in a user network with the aforementioned 	teachings regarding wherein the determined tie diversity score of a collaboration tie of the 	source user account and the target user account is based on collaboration data associated with 	collaboration activity between the target user account and a set of user accounts with which 	the source user account lacks collaboration ties, in further view of Bourassa, wherein the 	topic selector and organizer may make use of one or more machine learning algorithms or 	statistical models to improve the scoring calculation. The topic selector and organizer may 	be configured to calculate an importance level of each concept of the one or more 	concepts from the group-based messaging communications and select and order the 	conceptually related group-based messaging communications associated with the one or 	more concepts based on the calculated importance level (see at least Bourassa: ¶ [0086-0087]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.

Regarding Dependent Claims 4, 12 and 20, Lyons / Bourassa / Grady Smith system / method / non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network teaches the limitations of Independent Claims 1, 9 and 17 above, and Bourassa further teaches the system / method / non-transitory computer storage media for generation of recommended actions based on strength and diversity of collaboration in a user network comprising:
	- wherein the determined tie strength score and the determined tie diversity score are based on 	collaboration data (see at least Bourassa: ¶ [0083-0085].) indicating at least one of the 	following: type of collaboration, duration of collaboration, quantity of collaboration instances, 	and timing of collaboration (see at least Bourassa: ¶ [0036] & ¶ [0100]. Bourassa notes that “Such 	interest indicators could include a popular discussion topics indicator that indicates popular 	discussion topics in a user's message communications or direct messages, a user's group-	based communication channel access counts, group-based communication channel member 	discussion frequency indicator that indicates the frequency by which the user interacts with the 	members of a group-based communication channel, a popular direct message recipients indicator 	that indicates users that the user most frequently sends a direct message to, a user status value 	(e.g., a user's role or status within an organization), a user's preferred contacts indicator that 	indicates preferred users (i.e., wife, kids, parents related to the user or other individuals that the 	user has indicated as preferred).” Also at ¶ [0100]: “The suggestion system may receive a user 	identifier which is associated with group-based messaging communications transmitted to a 	group-based communication server, the group-based messaging communications are associated 	with one or more of a plurality of group-based communication channels. A user identifier, as 	described above, is associated with a collection of messages that are transmitted to the group-	based communications system by a particular user (i.e., a client device associated with the 	particular user) intended for posting within a group-based communication channel identified by a 	group-based communication channel identifier associated with the group-based messaging 	communications.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa / Grady Smith 	system / method / non-transitory computer storage media for generation of recommended 	actions based on strength and diversity of collaboration in a user network with the 	aforementioned teachings regarding wherein the determined tie strength score and the 	determined tie diversity score are based on collaboration data indicating at least one of the 	following: type of collaboration, duration of collaboration, quantity of collaboration instances, 	and timing of collaboration in further view of Bourassa, 	in order to provide a technological 	improvement that results in minimizing the amount of data transmitted to and from devices and 	computing entities within a group-based communication system, while also ensuring the most 	important and/or relevant data is prioritized for consumption in an interface. In certain 	embodiments, one or more electronic group-based communication digests may be generated via 	a group-based content suggestion system specifically customized to a user of the client device's 	preferences and optimized for download and storage to the local memory of the client device (see 	at least Bourassa: ¶ [0040]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.

		Regarding Dependent Claims 5 and 13, Lyons / Bourassa / Grady Smith system / method 	for generation of recommended actions based on strength and diversity of collaboration in a user 	network teaches the limitations of Independent Claims 1 and 9 above, and Lyons further 	teaches the system / method for generation of recommended actions based on strength and 	diversity of collaboration in a user network comprising:
	- wherein the collaboration data is based on collaborations via at least one of the 	following: email collaboration, meeting collaboration, phone call collaboration, video chat 	collaboration, electronic messaging collaboration, and shared document collaboration (see at 	least Lyons: ¶ [0051] & ¶ [0069-0071]. Lyons teaches that for example, messages may be 	identified as having correspondents who communicate less than once per month, less than 	once per quarter, etc. Across the dataset, the frequency of communications between two 	parties 	may indicate the strength of their relationship. Thus, for example, if a broker and another 	party only have one email communication, it may be assumed that the relationship is not strong. 	For example, if two party’s “A” and “B” are only found communicating with one another in 	two 	emails six months apart, these two emails may be identified as a low-frequency 	communication. See also at ¶ [0069]: “Turning to Fig. 4A, a transaction identifying operational 	flow 400 illustrates example steps for analyzing messages between senders and recipients in 	the business-related electronic message content 324 to match messages to transactions 	captured within transactional archives.” See also at ¶ [0071]: “The trade information parsing 	engine 402 may parse text data scraped from one or more attachments 116 shared 	between two parties. In a particular example, consider a spreadsheet attachment containing 	the sentence “This is the quote disclosure for CompanyA.”. Examiner Note: Examiner interprets 	that the collaboration data is based on collaborations of email communications / email 	collaborations at ¶ [0051], the collaboration data is based on collaborations of electronic 	messaging collaboration at ¶ [0069] and the collaboration data is based on collaborations of 	shared document collaboration at ¶ [0071].)

		Regarding Dependent Claims 6 and 14, Lyons / Bourassa / Grady Smith system / method 	for generation of recommended actions based on strength and diversity of collaboration in a user 	network teaches the limitations of Independent Claims 1 and 9 above, and Grady Smith further 	teaches the system / method for generation of recommended actions based on strength and 	diversity of collaboration in a user network comprising:
- generate collaboration characteristics of the user network based on the classified collaboration ties, wherein the collaboration characteristics include characteristics associated with at least one of the following: network stability, manager effectiveness, top performer identification, dormant collaboration tie identification, team efficiency, team innovation, and mentor network identification (see at least Grady Smith: ¶ [0226-0228]. Grady Smith notes that interaction profiles of high performers and low performers can be compared to identify possible gaps (this is possible because the system includes member details, such as performance ratings). For example, high performers in a Customer Support team may be found to have more interaction with the Sales team than low performers. As a result, in order to improve individual and team performance, planning for the low performers should include opportunities to interact more with the Sales team. ¶ [0200]: “When considering a particular member/employee rather than the organization as a whole, the visualization can provide information useful to evaluating a member's performance, or to helping their manager understand their strengths and weakness as they interact with the team. A graph showing in what ways and how much a member interacted with other teammates, including whether the interactions appeared positive or negative, would help a manager anticipate problems, or capitalize on strong sources of decision making or collaboration.” ¶ [0237-0241]: “Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization. As a result, because of the inventive interaction analysis, recommendations can be made for planning the development of a team or project; and predictions of a relatively high influencer can be tested over time.”)
- wherein providing the generated recommendation action via the collaboration interface includes providing the generated collaboration characteristics via the collaboration interface in combination with the generated recommended action (see at least Grady Smith: ¶ [0050] & Figs. 3-4. Grady Smith teaches that “the invention provides a novel, interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members, etc. For some purposes this provides a more accurate and realistic view of how information and communications move within an organization. It may also be used to provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions, or the relative importance of certain communication channels (where those may be formal or informal).” ¶ [0061]: “A process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions.” ¶ [0197]: “The influence strength between two members is derived in a similar manner, thereby producing a weighted mesh of interactions between all organization members. Influence strength may be a measure of the total amount of interaction between any pair of nodes, or the magnitude of influence between two nodes. The influence strength of each pair can be compared to find pairs with stronger or weaker links.” ¶ [0237]: “Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization. As a result, because of the inventive interaction analysis, recommendations can be made for planning the development of a team or project; and in addition, predictions of a relatively high influencer can be tested over time.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa / Grady Smith 	system / method for generation of recommended actions based on strength and diversity of 	collaboration in a user network with the aforementioned teachings regarding generate 	collaboration characteristics of the user network based on the classified collaboration ties, 	wherein the collaboration characteristics include characteristics associated with at least one of 	the following: network stability, manager effectiveness, top performer identification, dormant 	collaboration tie identification, team efficiency, team innovation, and mentor network 	identification & wherein providing the generated recommendation action via the collaboration 	interface includes providing the generated collaboration characteristics via the collaboration 	interface in combination with the generated recommended action, in further view of Grady 	Smith, in order to analyze various types of organizational interactions (where those interactions 	are those which primarily involve participation or communication) in order to create a more 	efficient and effective flow of communications and create a more efficient and effective decision 	making 	process, task assignment, or employee development, among other possible uses and 	benefits (see at least Grady Smith: ¶ [0047-0049]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grady Smith, the results of the combination were predictable.

Regarding Dependent Claims 7 and 15, Lyons / Bourassa / Grady Smith system / method for generation of recommended actions based on strength and diversity of collaboration in a user network teaches the limitations of Independent Claims 1 and 9 above, and Bourassa further teaches the system / method for generation of recommended actions based on strength and diversity of collaboration in a user network comprising:
- wherein the defined tie strength threshold and the defined tie diversity threshold are determined (see at least Bourassa: ¶ [0083-0084] & ¶ [0090]. Bourassa teaches that the diversity score is calculated based on a minimum threshold number of distinct group-based communication channels and/or distinct users.  The relevance score indicates the likely relevance of group-based messaging communications to the user of the client device based on attributes of the group-based messaging communications and user interest indicators retrieved from the user profile data associated with the client device. Selection of messages may be based on the score of an item satisfying a certain threshold, having the highest scores up to a certain number, matching a certain criteria, by removing results that match another criteria or by any suitable selection technique. Also at ¶ [0090]: “Conceptually related group-based messaging communications are filtered by selecting content that satisfies the user settings. Selecting content that satisfies the user settings can include selecting content generated within the time period defined by the time setting (e.g. within a time threshold measured from the receipt time, within a user defined time period).”), for each collaboration tie being classified, based on at least one of the following: a role of the source user account of the collaboration tie, a role of the target user account of the collaboration tie, a team with which the source user account of the collaboration tie is associated, and a team which the target user account of the collaboration tie is associated (see at least Bourassa: ¶ [0085] & Fig. 5. Bourassa teaches that “Such user interest indicators may be a user status indicator, a user job indicator, a user interaction indicator, and the like. The topic selector and organizer 308 may score conceptually related group-based messaging communications higher when their contents (e.g., key terms, metadata, file contents, etc.) correspond to a user's status within an organization. For example, Kyle King (see Fig. 5) is a member of the Apollo team project. Thus, the topic selector and organizer 308 may score group-based messaging communications higher that include the terms “apollo” and other related terms. For example, a message stating, “Hi Kyle, you need to be setup with the security credentials relating our latest apollo project enhancement” would be rated or scored higher than a message stating, “Hi Kyle, do you want to meet for lunch today?” The topic selector and organizer 308 may use the user's job in order to score a message. For example, a message from a user's team leader or supervisor may be rated or scored higher than a message from someone on the same organizational level as the user.” See also ¶ [0079]: “In an agile project, a set of conceptually related group-based messaging communications may represent distinct temporal content in chronological order, ranging from an oldest to a most recent communication messages pertaining to the agile project. The content of the messages is again preferably selected to accurately convey the temporal level to be associated with the topic. For instance, a first (oldest) message may contain content directed to a “planning phase” of the “upcoming development cycle” at a particular date/time. A second message may comment on the expected deliverables, team work capacity, and current project impediments. A third message may describe the outcome of the first development cycle, along with tasks completed, lessons learned, etc. A fourth message may provide a re-cap of the development cycle, along with feedback from the development team, business owners, etc.”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa / Grady Smith 	system / method for generation of recommended actions based on strength and diversity of 	collaboration in a user network with the aforementioned teachings regarding wherein the 	defined tie strength threshold and the defined tie diversity threshold are determined, for each 	collaboration tie being classified, based on at least one of the following: a role of the source 	user account of the collaboration tie, a role of the target user account of the collaboration tie, a 	team with which the source user account of the collaboration tie is associated, and a team which 	the target user account of the collaboration tie is associated in further view of Bourassa, in order 	to provide a group-based communication interface is configured to allow users of the interface to 	communicate within group-based communication channels and across group-based 	communication channels to provide relevant information to other users efficiently and effectively. 	The group-based communication interface is configured to allow a user to move between group-	based communication channels (see at least Bourassa: ¶ [0099]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bourassa, the results of the combination were predictable.

9.		Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons / Bourassa / Grady Smith, and in further view of US Patent Application (US 2020/0097560 A1) to Kulkarni.
		Regarding Dependent Claims 8 and 16, Lyons / Bourassa / Grady Smith system / method for generation of recommended actions based on strength and diversity of collaboration in a user network does not teach or suggest the following:
	- wherein the defined tie strength threshold and the defined tie diversity threshold are determined using a trained model, wherein the trained model is configured to learn to define the tie strength threshold and the tie diversity threshold using a set of collaboration data from the user network and an associated set of tie strength scores and tie diversity scores
		Kulkarni system / method for generation of recommended actions based on strength and diversity of collaboration in a user network teaches the following:
	- wherein the defined tie strength threshold and the defined tie diversity threshold are determined using a trained model (see at least Kulkarni: ¶ [0051-0054] & ¶ [0129]. Kulkarni teaches that random forest classification based on predictions from a set of decision trees may be used to train a model. Each decision tree splits the source set into subsets based on an attribute value test. This process is repeated in a recursive fashion. A decision tree represents a flow chart, where each internal node represents a test on an attribute. For example, if the value of an attribute is less than or equal to a threshold value, the control flow transfers to a first branch and if the value of the attribute is greater than the threshold value, the control flow transfers to a second branch. Each branch represents the outcome of a test. Each leaf node represents a class label, i.e., a result of a classification. See at ¶ [0069]: “Another example of a relationship type is a collaborator relationship type, if the relationship graph module 245 determines that the source user and the target users communicate with each other at a rate exceeding a threshold value. The target user and the source user may communicate using client devices, for example, via email, messenger, and so on. A relationship type may be defined based on a group of the source user and a group of the target user within an organization, for example, a developer/tester relationship type.” See at ¶ [0129]: “If the timestamp indicates that the relationship strength score corresponding to the edge was last updated more than a threshold time ago, the search module 130 retrieves latest information used for determining the relationship strength score, determines the relationship strength score based on the latest information, and updates 550 the relationship strength score for the edge.”), wherein the trained model is configured to learn to define the tie strength threshold and the tie diversity threshold using a set of collaboration data from the user network and an associated set of tie strength scores and tie diversity scores (see at least Kulkarni: ¶ [0052] & ¶ [0073]. Kulkarni notes that the relationship strength score provides an indication of how strong the relationship of a particular relationship type is. The online system 100 uses the relationship strength score for ranking search results for users. Accordingly results associated with a high relationship strength score are likely to be ranked higher than results associated with low relationship strength score. The relationship graph module 245 may determine relationship strength score for relationship type T1 using a different mechanism than relationship strength score for relationship type T2. In an embodiment, the relationship graph module 245 stores a set of instructions for each relationship type for determining relationship strength score for that relationship type. See Kulkarni at Fig. 4 & ¶ [0073]: “The set of instructions corresponding to a collaborator relationship type between two users determines relationship strength scores based on a rate of user interactions between the users corresponding to the two nodes. Accordingly, the relationship strength score between two users is directly proportionate to the rate of interactions between the users. This is so, because users that interact more frequently are determined to be stronger collaborators than users that interact rarely or less frequently.” The relationship strength score between users having a sales person/potential client relationship type is inversely proportionate to a measure of age of the last interaction between the users. A recent interaction between the users indicates a higher strength score. The recent interaction may represent a communication indicating that the sales person reached out to the potential client.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Lyons / Bourassa / Grady Smith 	system / method for generation of recommended actions based on strength and diversity of 	collaboration in a user network with the aforementioned teachings regarding wherein the defined 	tie strength threshold and the defined tie diversity threshold are determined using a trained 	model wherein the trained model is configured to learn to define the tie strength threshold and 	the tie diversity threshold using a set of collaboration data from the user network and an 	associated set of tie strength scores and tie diversity scores in further view of Kulkarni, wherein	the online system  determines a set of weights that are used for ranking of search results. 	Also at least some of the weights from the set of weights are associated with entity types and 	indicate a likelihood of user interacting with an entity of that entity type from search results. The 	online system trains a machine learning model for each cluster, wherein the machine learning 	model is configured to generate a score used for ranking search results. For example, the machine 	learning model may receive as set of search results as input and generate scores indicating 	relevance of each search result (see at least Kulkarni: ¶ [0134]).
Further, the claimed invention is merely a combination of old elements in a similar field for generation of recommended actions based on strength and diversity of collaboration in a user network, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kulkarni, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US Patent # (US 10,102,305 B1) – Trending of Content Items Based on Current Interactions by Top Collaborators;
US Patent # (US 11,004,135 B1) – Artificial Intelligence System for Balancing Relevance and Diversity of Network-Accessible Content;
US PG Pub (US 2008/0034061 A1) – System and Method of Tracking and Recognizing the Exchange of Favors;
US PG Pub (US 2009/0222328 A1) - Method of Inducing Communication and Providing Coupons Between Businesses and Consumers via a Business and Consumer Management and Resource System;
US PG Pub (US 2016/0055410 A1) – Neural Networking System and Methods;
US PG Pub (US 2014/0089322 A1)- System and Method for Ranking Creator Endorsements;
US PG Pub (US 2016/0147864 A1) – Method and System for Online Collaboration for Developing Digital Content;
US PG Pub (US 2018/0181626 A1) – Systems and Methods for Data Mining of Historic Electronic Communication Exchanges to Identify Relationships, Patterns, and Correlations to Deal Outcomes;
US PG Pub (US 2019/0068659 A1) – Supplementing User Web-Browsing.
US PG Pub (US 2020/0097560 A1) – Ranking Enterprise Search Results Based on Relationships Between Users;
US PG Pub (US 2016/0179810 A1) – Calculating Expertise Confidence Based on Content and Social Proximity;
US PG Pub (US 2015/0178373 A1) – Mapping Relationships Using Electronic Communications Data;
US PG Pub (US 2016/0162588 A1) – Apparatuses, Methods and Systems for Insight Discovery and Presentation from Structured and Unstructured Data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683